IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-78,273-01


WILLIAM DALE CARTER, Relator

v.

STUART JENKINS, DIRECTOR OF PAROLE DIVISION, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
FROM CONROE COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he is subject to parole supervision in Texas for a
conviction from the state of Illinois, that he is being held in Conroe County Jail awaiting disposition
of a motion to revoke his parole, and that the Parole Division of the Texas Department of Criminal
Justice has failed to comply with the rules of the Interstate Compact for Probation and Parole
Supervision.  Specifically, Relator alleges that the hearing officer has not submitted a written report
summarizing the preliminary hearing to officials in Illinois within ten days, as required by Rule
5.108(e) of the Interstate Compact for Probation and Parole Supervision.  Because the required report
has not been submitted to Illinois, Illinois officials have not notified Texas officials of a decision to
retake or other action to be taken, and Relator continues to be held in Conroe County Jail.
	In these circumstances, additional facts are needed.  Respondent, the Director of the Parole
Division of the Texas Department of Criminal Justice, is ordered to file a response, stating whether
Relator is currently being held in the Conroe County Jail pursuant to a pre-revocation warrant, and
if so, stating whether the written report of the preliminary hearing conducted on July 5, 2012 has
been submitted to Illinois officials.  If no such report has been submitted, Respondent shall state why
it has not been submitted.  If the report has been submitted, and if more than 15 days have passed
since its submission, Respondent shall state whether a response has been received from Illinois, and
if so, what action, if any, has been taken pursuant to that response.
	This application for leave to file a writ of mandamus shall be held in abeyance until
Respondent has submitted the appropriate response.  Such response shall be submitted within 30
days of the date of this order.


Filed: October 24, 2012
Do not publish